Citation Nr: 9908312	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $4,034.35, 
paid pursuant to Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
December 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal, based on a September 1996 Decision on Waiver of 
Indebtedness, issued by the Committee on Waivers and 
Compromises.  


REMAND

Upon a preliminary review of this appeal, the Board notes 
that there may be a timeliness issue regarding the veteran's 
perfection of his appeal.  In that regard, under VA law a 
proper appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  A substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

In the present case, by RO letter dated in September 1996, 
the veteran was notified of the denial of his request for a 
waiver of recovery of an overpayment of educational 
assistance benefits in the amount of $4,034.35, paid pursuant 
to Chapter 30, Title 38, United States Code.  Consequently, 
in November 1996, the veteran submitted a written statement 
requesting a hearing in his case, so he could present his 
arguments.  In April 1997, the hearing was held at the RO.  
Subsequently, in August 1997, the RO sent the veteran a 
statement of the case, confirming the denial of his request 
for waiver.  It does not appear that any further 
communication was received from the veteran until February 
1998, at which time the veteran submitted a substantive 
appeal.  That was more than 60 days after the mailing of the 
statement of the case, and approximately 16 months following 
the date of mailing of the notification of the initial 
denial.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

It does not appear that the RO has addressed the question of 
whether the veteran filed a timely notice of disagreement and 
substantive appeal.  It appears that the RO construed the 
November 1996 letter from the veteran as a notice of 
disagreement, but the substantive appeal appears to have been 
filed beyond the time periods noted above.  As such, further 
development is required to determine whether the veteran's 
substantive appeal was timely.  This is necessary, as the 
Board does not have jurisdiction to act on the question at 
issue in this appeal if a timely appeal was not filed with 
respect to that issue.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Additionally, as the issue of timeliness has not 
been considered by the RO, a remand is required to afford the 
veteran adequate notice and opportunity to comment on this 
jurisdictional question.  See Marsh v. West, 11 Vet. App. 468 
(1998); Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In light of the foregoing, this case is REMANDED to the RO 
for the following:

The RO should determine whether a timely 
notice of disagreement and substantive 
appeal were received as to the issue in 
this appeal.  The RO should then issue a 
supplemental statement of the case on the 
issue of timeliness, setting forth all 
the applicable laws and regulations.  
Thereafter, the veteran should be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


